Citation Nr: 18100134
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 11-15 049A
DATE:	 
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for a left ankle disability and entitlement to a service connection for a bilateral foot disability, to include as residuals of injury, are denied.  
FINDINGS OF FACT
1. Current disability of the left ankle was not caused by military service.
2. Current disability of the feet was not caused by military service.
3. The Veterans bilateral pes planus, noted upon entry into service as asymptomatic, was not aggravated by service.
CONCLUSIONS OF LAW
1. The criteria for service connection for a left ankle disability have not been satisfied.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
2. The criteria for service connection for a bilateral foot disability have not been satisfied.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from December 1952 to December 1954.
In September 2014, the Veteran and his son appeared at a hearing before the undersigned Veterans Law Judge of the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board).  A transcript of the hearing is of record.  In November 2014, the Board remanded the case for additional development.  
 
Service Connection
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
VA has established certain rules and presumptions for chronic diseases, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
1. Entitlement to service connection for a left ankle disability
The Veteran asserts that he has a left ankle disability resulting from service.  Specifically, he states that during advance training he jumped off a tank and landed on rocks below causing injury to both ankles.  
The question for the Board is whether the Veteran has a current left ankle disability that began during service or is at least as likely as not related to an in-service injury, event, or disease.
The Board concludes that, while the Veteran has a current diagnosis of left ankle arthritis, and evidence suggests that the Veteran had an in-service injury that occurred during training, the preponderance of the evidence weighs against finding that the Veterans current ankle disability began during service or is otherwise related to an in-service injury, event, or disease.  38 U.S.C. §§ 1110, 1131, 5107(b); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a), (d).
Service treatment records document injury and treatment to the right ankle and the Veteran is now service connected for that disability.  VA has also obtained sickness/morning reports which document the Veteran was at the Fort Knox Army Hospital and on light duty.  Neither the service treatment records nor the unit records indicate an injury to the left ankle.  The Veterans separation from active service examination report, dated in December 1954, shows a normal evaluation of the feet and lower extremities as does a January 1961 examination report for enlistment into the Reserve.  
Post-service treatment records show the Veteran was not diagnosed with left ankle degenerative arthritis until 1974, with X-ray evidence of a minimal degenerative spur, decades after his separation from service.  While the Veteran is competent to report having experienced symptoms of pain since service, he is not competent to provide a diagnosis in this case or determine that these symptoms were manifestations of arthritis as these are medically complex questions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  
Further, the October 2015 VA examiner opined that the Veterans left ankle arthritis is not at least as likely as not related to an in-service injury, event, or disease, including any injury from jumping off a tank or playing basketball.  The examiner noted that the service treatment records indicate only the right ankle had been treated during service.  Furthermore, not only was the Veterans left ankle normal at the December 1954 separation examination, but was also normal during a January 1961 entrance examination into the United States Army Reserves.  The degenerative spurs were not noted until 1974, 20 years after active duty.  The VA examiner noted that the Veteran had held civilian jobs involving walking and standing.  The VA examiner concluded that without a diagnosis or evidence of record for a chronic left ankle disability or arthritis during his 2 years of active duty, and without 20 years of post-military evidence of record for a continuing left ankle condition, there is no competent evidence for establishing direct service connection for pain he says he had in his left ankle for 2 years on active duty, and the current left ankle arthritis years later.
The examiners opinion is probative, because it is based on an accurate medical history and provides an explanation that contains clear conclusions and supporting data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
The record contains conflicting medical opinions regarding whether the Veterans left ankle arthritis is at least as likely as not related to an in-service injury, event, or disease, including an injury after jumping off a tank.  
The Veterans private treating physicians have submitted letters that the Veterans left ankle arthritis was related to the incident where the Veteran jumped off a tank.  In February 2011, the Veterans treating orthopedic surgeon, Dr. M. E. P. stated he has treated the Veteran for traumatic arthritis with X-rays showing an old healed fracture.  The surgeon concluded by history this was sustained after jumping off a tank and twisting his ankle.  Another physician, Dr. E. E. B. has mainly treated the Veterans knees, but also stated the Veterans problems began when he jumped off a tank and has had nothing but problems in his ankles leading to arthritis.  
These opinions are, however, less probative than the VA examiners opinion.  First, at least as to Dr. P, he only mentions one ankle, not both, and the opinion appears to be referring to the service-connected right ankle.  Second, there is no indication that either physician reviewed pertinent medical evidence in the claims file.  Instead, the opinions appear to be based on the Veterans self-reported medical history.  This is important because that history is inconsistent with the separation examination and later Army Reserves entrance examination showing normal ankles, as well as the VA and private treatment records that show no complaints, treatment, findings, or diagnoses until years later.  
Consequently, the Board gives more probative weight to the October 2015 VA examiners opinion.
While the Veteran believes his left ankle arthritis is related to an in-service injury, event, or disease, including jumping off a tank and injuring the ankle, he is not competent to provide a nexus opinion in this case as that is a medically complex question.  See Jandreau, 492 F.3d at 1377.  Thus, the Board gives more probative weight to the October 2015 VA examiners medical opinion that the Veterans current left ankle disability is unrelated to service including the incident where the Veteran jumped off the tank.   
2. Entitlement to service connection for a bilateral foot disability
The Veteran also asserts that in the same incident where he injured his right ankle; that is, jumping off a tank, he injured both his feet.
The question for the Board is whether the Veteran has a current disability that began during service or is at least as likely as not related to an in-service injury, event, or disease.
The Board concludes that while the Veteran has a current diagnosis of degenerative arthritis in his toes and bilateral pes planus, and evidence suggests that the Veteran had an in-service injury that occurred during training, the preponderance of the evidence weighs against finding that the Veterans currently diagnosed foot disabilities began during service or are otherwise related to an in-service injury, event, or disease.  38 U.S.C. §§ 1110, 1131, 5107(b); Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(a), (d).
As noted above, sickness/morning reports document the Veteran was at the Fort Knox Army Hospital and on light duty.  Neither the service treatment records nor the unit records indicate an injury to the feet.  The Veterans separation from active service examination report, dated in December 1954, shows a normal evaluation of the feet and lower extremities as does a January 1961 examination report for enlistment into the Reserve.  
VA and private treatment records show the Veteran was not diagnosed with degenerative arthritis in the toes until October 2015, decades after his separation from service.  While the Veteran is competent to report having experienced symptoms of pain since service, he is not competent to provide a diagnosis in this case or determine that these symptoms were manifestations of degenerative arthritis in the toes as that is a medically complex question.  Jandreau, 492 F.3d at 1377, 1377 n.4.  
Further, the October 2015 VA examiner concluded that the Veterans degenerative arthritis of the toes is not at least as likely as not related to an in-service injury, event, or disease, including jumping off tanks.  The rationale was that a review of the veterans records does not show any documentation of a bilateral foot injury during his 2 years of active duty.  The next mention of a foot condition is a letter by a private physician received by VA in July 1975, some 21 years after separation.  The examiner explained that although the Veteran may have sustained a foot injury in service, there is no clear documentation in his records that he was evaluated or treated for a bilateral foot problem, nor is there evidence of chronicity in that he persisted with symptoms afterwards.  As to the reports of pain, the examiner noted that pain is not a diagnosis and does not necessarily indicate an eventual chronic condition or a future disability, especially without an adequate examination and establishment of a diagnosis or treatment regimen.  The examiner pointed out that examination at separation and later entrance into the Reserve did not mention any foot symptoms or problems.  
As noted above, the Veteran has also been diagnosed with bilateral pes planus.  In his entrance examination in October 1952, the Veteran was noted in the physical examination to have asymptomatic pes planus (flat feet).  Thereafter, the service treatment records do not show any complaints or treatment for pes planus.  The service treatment records do discuss issuing special boots for the Veteran to wear.  
A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at entrance into service.  38 U.S.C.  § 1131; 38 C.F.R. § 3.304(b).  If a preexisting disorder is noted upon entry into service, the Veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  
The October 2015 VA examiner concluded the Veterans asymptomatic pes planus noted upon entry did not increase in severity during service.  The examiner based this opinion on an absence of treatment for foot problems in service and normal examinations of the feet at separation and entry examination into the Reserve in 1961.  The VA examiner noted the Veteran did not currently have symptomatic pes planus, and that the current complaints are in the heels and the foot and toe joints.  
The examiners opinions are probative, because they are based on an accurate medical history and provide an explanation that contains clear conclusions and supporting data.  Nieves-Rodriguez, 22 Vet. App. at 304.  The Veteran is not competent to offer an opinion as to aggravation of pes planus as that is a medically complex question.  Jandreau, 492 F.3d at 1377 n.4.  Consequently, the Board gives more probative weight to the treatment records in service and afterwards and the VA examiners opinion which are against the claims.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel 

